      Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 1 of 7. PageID #: 113




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 HOPE DAVIS, on behalf of herself and on )                CASE NO. 1:20-mc-74
 behalf of all others similarly situated, )
                                          )
                                          )
                         PLAINTIFF,       )               JUDGE SARA LIOI
                                          )
 vs.                                      )               MEMORANDUM OPINION
                                          )               AND ORDER
 C&D SECURITY MANAGEMENT, INC., et )
 al.,                                     )
                                          )
                                          )
                         DEFENDANTS.      )


       Before the Court is the motion of C&D Security Management, Inc. and Universal

Protection Services, LLC, collectively d/b/a Allied Universal Security Services (“Allied”), to

quash or, in the alternative, modify plaintiff Hope Davis’ subpoena to non-party Sterling

Infosystems, Inc. (“Sterling”). (Doc. No. 1 (“Mot.”).) Plaintiff filed a memorandum in opposition

(Doc. No. 7 (“Opp’n”), and Allied filed a reply (Doc. No. 9 (“Reply”)). For the reasons and in the

manner set forth herein, the motion is granted in part and denied in part.

I.     Background

       On April 2, 2020, Hope Davis (“Davis” or “plaintiff”) filed a putative class action

complaint (the “underlying complaint”) in the United States District Court for the Eastern District

of Pennsylvania. (Doc. No. 1-1 (“Ex. A”).) The underlying complaint alleges that Allied, a large

national security firm, violated the Fair Credit Reporting Act of 1970, 15 U.S.C. § 1681, et seq.

(“FCRA”), by denying employment opportunities to Davis (and the class members) based on the

results of consumer reports (i.e., background checks), without providing notice and/or a copy of
      Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 2 of 7. PageID #: 114




the report and/or a summary of rights, as allegedly required. (Ex. A ¶¶ 1–5; 20–27.) Sterling was

the particular consumer reporting company that provided Allied with Davis’ consumer reports on

each of two separate occasions when Allied had conditionally offered Davis employment; each

offer was subsequently withdrawn by Allied based on the reports Sterling supplied. (Id. ¶¶ 15–19.)

       The underlying complaint sets forth one count against Allied for willful failure to provide

pre-adverse-action notice in violation of FCRA, 15 U.S.C. 1681b(b)(3)(A). (Id. ¶¶ 42–52.) In its

motion to quash, Allied asserts that, by way of her subpoena on third party Sterling, Davis is

attempting to turn her narrow claim into a “fishing expedition” aimed at unearthing alleged

inaccuracies in Davis’ consumer reports and alleged deficiencies in Allied’s decision-making

process involving the usage of such reports. (Id. at 3.)

       By way of subpoena, Davis has requested the following, inter alia, from Sterling, all of

which are challenged by Allied’s motion to quash:

       2.      All documents regarding the criteria by which Plaintiff’s August, 2019
               consumer report was scored “La-Jefferson Score 7.” (The first page of the
               consumer report is attached hereto as Exhibit “1”).

       3.      All documents regarding the criteria by which Plaintiff’s August, 2019
               consumer report was scored “La-Jefferson Score 8.”

       4.      All documents regarding the criteria by which Plaintiff’s January, 2020
               consumer report was scored “La-Jefferson Score = Case 1 Charge 17.” (The
               first page of the consumer report is attached hereto as Exhibit “2”).

       5.      All documents regarding the criteria by which Plaintiff’s January, 2020
               consumer report was scored “La-Jefferson Score = Case 1 Charge 18.”

       ***

       9.      Any documents describing any policies, procedures or processes related to
               the procurement, sale or delivery of consumer reports for employment
               purposes to Allied Universal.



                                                  2
       Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 3 of 7. PageID #: 115




        10.      Any documents describing any policies, procedures or processes related to
                 the procurement, sale or delivery of consumer reports for employment
                 purposes to C&D Security Management, Inc. d/b/a Allied Universal.

        11.      Any documents describing any policies, procedures or processes related to
                 the procurement, sale or delivery of consumer reports for employment
                 purposes to Universal Protection Services, LLC d/b/a Allied Universal.

(Mot. at 3–41 (quoting Doc. No. 1-2).) Allied asserts that, in addition to being irrelevant to the

narrow issue in dispute, these requested “criteria” and “scoring” guidelines constitute Allied’s

commercially-sensitive and proprietary information relating to its employment decision-making,

which it provided directly to Sterling for use pursuant to its contract with Allied. (Id. at 4.) Allied

further asserts that all of the remaining document requests are entirely duplicative of party

discovery that plaintiff served on Allied on the same day as plaintiff served the Sterling subpoena.

(Id. at 4–5.)

II.     Discussion

        A.       Allied’s Standing to Challenge the Sterling Subpoena

        “Ordinarily, a party has no standing to seek to quash a subpoena issued to someone who is

not a party to the action unless the party claims some personal right or privilege with regard to the

documents sought.” Mann v. Univ. of Cincinnati, 114 F.3d 1188 (Table), 1997 WL 2801888, *4

(6th Cir. May 27, 1997) (citations omitted).

        Allied argues that it has such a personal right or privilege with respect to the documents

requested (and quoted above). Allied claims that this information is “highly confidential,

proprietary, and commercially-sensitive[.]” (Mot. at 6.) Allied claims that plaintiff is “not entitled

to discovery of this highly confidential and commercially-sensitive information authored and


1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
                                                       3
      Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 4 of 7. PageID #: 116




owned by Allied, but which resides in Sterling’s possession.” (Id. (underlining in original).) This

“protectable interest” is, according to Allied, sufficient to confer standing upon Allied to challenge

the third-party subpoena.

       In opposition, Davis argues that “a mere claim of personal right or privilege does not

automatically confer standing.” (Opp’n at 83 (quoting Schaumleffel v. Muskingum Univ., 2:17-cv-

463, 2019 WL 3071851, at *2 (S.D. Ohio July 15, 2019).) Davis argues that Allied offers no

evidence that the documents sought are “confidential and proprietary and that disclosure would be

harmful.” (Id.) “[S]imply claiming that documents are confidential [or proprietary], and thus

privileged, is insufficient grounds to quash a subpoena.” Hopp v. Arthur J. Gallagher & Co., 1:18-

cv-507, 2019 WL 2295346, at *2 (N.D. Ohio May 30, 2019) (further citation omitted) (quoted by

Opp’n at 83).

       Finally, Davis also points out that Allied not only failed to inform this Court that the parties

in the underlying litigation have entered into a stipulated protective order that governs the

production of confidential information, but also failed to explain why that protective order is

insufficient to mitigate any purported confidentiality concerns that Allied may have. (Opp’n at 84

and Ex. A.)

       As explained by the court in Schaumleffel:

       Indeed, “[t]he party seeking to quash a subpoena bears a heavy burden of proof.”
       Ajuba Int’l, LLC v. Saharia, No. 1:11-cv-12936, 2014 WL 4793846, at *2 (E.D.
       Mich. Sept. 25, 2014). To meet that heavy burden, the movant must make more
       than “conclusory” assertions of an interest or privilege. See Hamm v. Cunningham,
       No. 1:12-cv-124, 2012 WL 13027079, at *1 (N.D. Ohio May 16, 2012) (finding
       that “conclusory” assertions of confidentiality failed to satisfy heavy burden of
       proof).

Schaumleffel, 2019 WL 3071851, at *2.



                                                  4
        Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 5 of 7. PageID #: 117




         Allied has supplied the declaration of its Director of HR Systems and Processes, Cece

Hearn (“Hearn”). (See Doc. No. 9-1, Declaration of Cece Hearn (“Hearn Decl.”).)2 Hearn declares

that Allied’s scoring matrix (the “Matrix”) utilized by Sterling to score job applicants based on

their criminal background checks “is a highly confidential and proprietary document created by

Allied.” (Id. ¶ 5.) Hearn further declares that “the Matrix is securely kept in Allied’s business

files,” was “provided to Sterling pursuant to its contract with Allied,” and that “its use by Sterling

is limited to the performance of contracted background check services for Allied.” (Id. ¶ 8.)

“Sterling is not permitted to copy, redistribute, or otherwise disclose the Matrix to any personnel

outside of Sterling.” (Id.) Hearn notes that “Allied considers the Matrix to be a very sensitive

document[,]” and that “Allied derives economic benefits from the Matrix not being

known/available to the public because it allows Allied to selectively hire a larger number of

individually-more-qualified applicants for positions with the company.” (Id. ¶ 12.)

         The Court concludes that Allied has met its heavy burden to establish standing to challenge

this third party subpoena to protect certain portions of the information that Davis seeks from

Sterling. In particular, the Sterling subpoena is quashed with respect to the second, third, fourth,

and fifth document requests for which Allied has established its personal right and privilege. That

said, the Court states no opinion regarding the discoverability of this same information directly

from Allied and/or regarding whether any protective order in the underlying case would apply to

such discovery. The relevance and appropriateness of discovery of this information is a matter

better left to the court presiding over the case.


2
  Inexplicably, Allied failed to supply this declaration along with its original motion to quash, strategically waiting
until it filed its reply brief. Although the better practice would have been to attach the declaration to the original
motion, the Hearn Declaration does establish Allied’s proprietary interest in the information sought. Davis made no
request to file a surreply and, as a result, the declaration’s assertions remain unrebutted.
                                                          5
       Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 6 of 7. PageID #: 118




         B.     Subpoena Seeks Irrelevant Matter, Thereby Placing Undue Burden on
         Sterling

         Allied next argues that, because the subpoena seeks largely irrelevant matter, it is therefore

unduly burdensome on Sterling. (Mot. at 7.) Although “[t]he scope of discovery under the Federal

Rules of Civil Procedure is traditionally quite broad[,]” Lewis v. ACB Bus. Servs., Inc., 135 F.3d

389, 402 (6th Cir. 1998), “district courts have discretion to limit the scope of discovery where the

information sought is overly broad or would prove unduly burdensome to produce.” Surles ex rel.

Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). But, as pointed out by Davis

in opposition to Allied’s motion, “[t]he law is clear that only . . . the entity responding to the

subpoena[] has standing to argue undue burden or relevance.” Schaumleffel, 2019 WL 3071851,

at *3 (citing cases) (cited by Opp’n at 85).3

         Because Allied lacks standing to raise this issue, its motion fails as to this argument. That

said, this Court takes no position as to the relevance of any of the challenged matters.

         C.    Requests are Duplicative of Party Discovery Already Served on Allied and
         Unnecessarily Multiply Proceedings

         Allied argues that, under Fed. R. Civ. P. 26(b)(2)(C), the Court must limit the extent of

discovery if the discovery “is unreasonably cumulative or duplicative, or can be obtained from

some other source that is more convenient, less burdensome, or less expensive” or if “the burden

or expense of the proposed discovery outweighs its likely benefit . . . .” (Mot. at 8, quoting Rule

26.) Allied cites cases where non-parties’ motions to quash were granted because identical or




3
  Allied’s reply does not refute this argument and even the authority cited in its motion for the proposition that the
discovery is unduly burdensome is distinguishable. In each cited case, the movant was the recipient of the subpoena.
See Cleveland Clinic Health Systems-East Region v. Innovative Placements, Inc., No. 1:11-cv-2074, 2012 WL 187979
(N.D. Ohio Jan. 23, 2012) (granting non-party motion to quash); Recycled Paper Greetings, Inc. v. Davis, No. 1:08-
mc-13, 2008 WL 440458 (N.D. Ohio Feb. 13, 2008) (same) (cited by Mot. at 8–9).
                                                          6
       Case: 1:20-mc-00074-SL Doc #: 10 Filed: 11/04/20 7 of 7. PageID #: 119




similar documents were obtained from (or readily available from) parties. (Id., citing Cleveland

Clinic Health Sys. and Recycled Paper Greetings.) This is an argument that belongs to Sterling (as

recipient of the subpoena), not to Allied.

       Allied’s motion fails as to this argument. That said, this Court takes no position as to

whether any of the requests are duplicative.

III.   Conclusion

       For the reasons set forth, defendants’ motion to quash or, in the alternative, to modify

plaintiff’s subpoena to non-party Sterling Infosystems, Inc. (Doc. No. 1) is granted in part and

denied in part.

       With respect to the second, third, fourth, and fifth document requests, Allied has

established its personal right or privilege with regard to the documents sought and, to that extent,

the motion to quash the Sterling subpoena is granted.

       With respect to the remainder of the challenged portions of the subpoena, Allied lacks

standing to raise any challenge and, to that extent, the motion to quash is denied.

       This ruling is without prejudice to any right that Sterling may have to challenge this

subpoena on its own behalf.



       IT IS SO ORDERED.

 Dated: November 4, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 7
